—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 26, 1998, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. On the contrary, there was overwhelming evidence of defendant’s guilt, including the recovery of buy money from him. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Since the officers testified that when arrested defendant was wearing a shirt of a different color than shown in his arrest photograph, the People were entitled to explore the reasonable possibility that defendant changed shirts before being photographed. We note that defense counsel urged that one officer lied in the interest of being promoted and counsel accused all three officers of perjury and conspiracy. While the People’s summation response to the effect that the only way the jury could acquit would be to find the officers lied in the course of their testimony, this was a single excess and, as such, does not warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.